Christianson, Ch. J.
(concurring specially). The plaintiff recovered judgment in this case against both A. D. Grant and the Jamestown Gas Company. The liability of Grant is conceded. He has not appealed. And the only question presented to this court is .whether Grant had authority to execute the note in behalf of the gas company. I fully concur in the conclusion reached by Mr. Justice Bobinson that Grant had ostensible authority to execute such note. I do not, however, concur in his obiter dicta regarding the character of liability assumed by a person who places his signature on the back of a negotiable instrument. The character of the liability so assumed is declared by §§ 6948 and 6949, Comp. Laws 1913, to be that of an indorser. All the members of the court, with the exception of Judge Bobinson, concur in the views expressed above.